Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-36, 38-47, 49-51 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chae et al [20170244809]

As to claim 32, 
 Chae et al [20170244809] teaches 32. (Currently Amended) An electronic device control method, comprising: determining a running mode of a current running application in an electronic device [0071: “the processor 170 may determine
whether an application that is being installed or executed is included in the application list”, 0042:” the electronic device 100 may verify the execution status of the application and may execute the application based on the 
configuration setting information corresponding to the execution status of the application.” And 0118: “the electronic device 100 may monitor the execution status of the application. If the execution status of the application is changed, the processor 170 may execute the application based on the configuration setting information corresponding to the changed execution status.”- monitoring and verifying status of application is equivalent to determining mode, also see 0048: “an execution status of an application (e.g., an execution stage of an application, whether a game mode is an auto play mode or a manual play mode, whether a user is playing with a war game, whether a game mode is a single player mode or a multi-player mode, the number of game participants, or the like). ” – mode at the execution stage is determined] ; obtaining a plurality of running parameters corresponding to the running mode [ 0042: “the electronic device 100 may transmit identification information of the application to the server 200 and may receive the configuration setting information corresponding to the application from the server 200 ”] , wherein the running parameters comprise a graphics processing parameter, a sound processing parameter, and an illuminance display parameter [0047: “The configuration setting information may include at least one of, for example, a resolution of a display, a frame rate of the display, brightness of the display, a color format, a clock speed of a processor, and audio volume.  ”]; and 
controlling, based on the running mode and the running parameters, components mode, a component in the electronic device to execute an operation corresponding to the running mode, wherein the components are component is employed for running the current running application [0048: “an execution status of an application (e.g., an execution stage of an application, whether a game mode is an auto play mode or a manual play mode, whether a user is playing with a war game, whether a game mode is a single player mode or a multi-player mode, the number of game participants, or the like). According to an embodiment, the server 200 may analyze operating information and may generate and store the configuration setting information about each of the applications based on the analyzed result. ”- the server 200 may store first configuration setting information corresponding to a first execution status of the application and second configuration setting information corresponding to a second execution status of the application for each application and each electronic device model.  ” – configuration setting are different for each mode or execution status of application and when mode and parameters are correspondingly linked when mode is changed, at least one parameter has to be changed, therefore change has to be based on both application status or mode and the parameter, instant application also claims parameter corresponding to mode, hence when the mode or status is changed its corresponding parameter has to be changed. Furthermore se, 0093, lines 12-15, each mode have corresponding configuration setting] 

As to claim 33, 
Chae et al teaches determining the running mode of the current running application comprises: determining whether the current running application in the electronic device is an application of a preset type; and determining the running mode of the current running application in the electronic device when the current running application is the application of the preset type [0071: “the processor 170 may determine
whether an application that is being installed or executed is included in the application list ”, 0102: “When the application is executed, to generate the configuration setting information based on the execution status of each of applications included in the application list. For example, the processor 230 may analyze the execution status of the application based on a category of the application, the execution time of the application, a type of a user input, received frequency of a user input, or the like” and 0009: “The processor is configured to store an application list in the memory, to store pieces of configuration setting information based on an execution status of each of applications included in the application list, to receive identification information of an application, which is installed or executed in the electronic device ”- category of the application and prestored application is a preset application type] 


As to claim 34:
Chae et al teaches determining whether the current running application in the electronic device is the application of the preset type comprises: determining, based on an engine identifier of the current running application, whether an engine of the current running application is an engine of the application of the preset type; determining that the current running application is the application of the preset type when the engine of the current running application is the engine of the application of the preset type; and determining that the current running application is not the application of the preset type when the engine of the current running application is not the engine of the application of the preset type [ 0097: “the application list may include an application that belongs to a specified category (e.g., a game). The application list may include, for example, application identification information. For example, the application list may include a 

As to claim 35: 
Chae et al teaches determining whether the current running application in the electronic device is the application of the preset type comprises: determining, based on a type identifier of the current running application, gam application of the preset type when the type identifier of the current running application is a preset type identifier; and determining that the current running application is not the application of the preset type when the type identifier of the current running application is not the preset type identifier [ 0052: “ the electronic device 100 may transmit identification information of the application, which is being installed or executed, to the server 200. The identification information of the application may include, for example, a name of an application installation package or a name of the application.”- Identification information or identifier provides  name and details of the application. 0097: “the application list may include an application that belongs to a specified category (e.g., a game). The application list may include, for example, application identification information. For example, the application list may include a name of an application installation package or a name of an application.” 0102: “the processor 230 may analyze the execution status of the application based on a category of the application, the execution time of the application, a type of a user input, received frequency of a user input, or the like. ” – Information is checked two things has be checked whether application belongs to specified category or not. For example belongs to game category or not].

As to claim 36,
Chae et al  wherein determining whether the current running application in the electronic device is the application of the preset type comprises: determining whether the current running application is in a preset application list; determining that the current running application is the application of the preset type when the current running application is in the preset application list; and determining that the current running application is not the application of the preset type when the current running application is not in the preset application list [ 0071:“the processor 170 may determine whether an application that is being installed or executed is included in the application list ”, 0102: “When the application is executed, to generate the configuration setting information based on the execution status of each of applications included in the application list. For example, the processor 230 may analyze the execution status of the application based on a category of the application, the execution time of the application, a type of a user input, received frequency of a user input, or the like” and 0009: “The processor is configured to store an application list in the memory, to store pieces of configuration setting information based on an execution status of each of applications included in the application list, to receive identification information of an application, which is installed or executed in the electronic device ”- category of the application and prestored application is a preset application type] 



Chae et al  wherein controlling the components component in the electronic device to execute the operation corresponding to the running mode comprises at least one of controlling a voice component of the electronic device to turn off or turn down volume; controlling a display screen of the electronic device to reduce resolution; controlling the display screen to reduce a frame rate; controlling the display screen to scale down a display window; controlling the display screen to reduce display luminance; controlling a processor of the electronic device to reduce image rendering quality; controlling the processor to reduce a working frequency; or controlling a random access memory of the electronic device to reduce the working frequency [0056: “the electronic device 100 may change the execution configuration of the application based on the verified configuration setting information. For example, the electronic device 100 may change at least one of a resolution of the display, a frame rate of the display, brightness of the display, a
color format, a clock speed of a processor, and audio volume, based on the verified configuration setting information. ”- any of the above parameter can be changed. Also see 0098] .

As to claim 39, 
Chae et al   wherein controlling the components component in the electronic device to execute the operation corresponding to the running mode comprises: detecting a current device status of the electronic device; and controlling the components component in the electronic device to execute the operation corresponding to the running mode when the current device status is greater than or equal to a preset status be greater than or equal to a specified reference value (e.g., change 30% or more based on the maximum value), the electronic device 100 may allow the configuration setting information to be gradually changed over a specified time period. According to an embodiment, if a specified user input is received while the execution status of the application is changed, the electronic device 100 may immediately change the execution configuration of the application based on the changed configuration setting information. ”] .

As to claim 40, 
Chae et al teaches controlling the components component in the electronic device to execute the operation corresponding to the running mode comprises at least one of controlling a voice device of the electronic device to turn on or turn up volume; controlling a display screen of the electronic device to increase resolution; controlling the display screen to increase a frame rate; controlling the display screen to scale up a display window; controlling the display screen to increase display luminance; controlling a processor of the electronic device to improve image rendering quality; controlling the processor to increase a working frequency; or controlling a random access memory of the electronic device to increase the working frequency [ 102: “In a state where the game application is executed in a manual mode, the processor 230 may generate the configuration setting information in which a frame rate, a resolution, and brightness of the display are set to be high ” and 0118: “in the case where the configuration setting information is changed to be greater than or equal to a specified reference value (e.g., change 30% or more based on the maximum value), the electronic device 100 may allow the configuration setting information to be gradually changed over a specified time period. According to an embodiment, if a specified user input is received while the execution status of the application is changed, the electronic device 100 may immediately change the execution configuration of the application based on the changed configuration setting information. According to an embodiment, the electronic device 100 may monitor the execution status of the application. If the execution status of the application is changed, the processor 170 may execute the application based on the configuration setting information corresponding to the changed execution status ”- changing goes to higher than the threshold] .

As to claim 41, 
Chae et al teaches controlling the components component in the electronic device to execute the operation corresponding to the running mode comprises: detecting a current device status of the electronic device; and controlling the components component in the electronic device to execute the operation corresponding to the running mode when the current device status is less than a preset status parameter [0118: “the electronic device 100 (e.g., the processor 170) may execute the application based on the verified configuration setting information. That is, the electronic device 100 may change the execution configuration of the application based on the verified configuration setting information. For example, the electronic device 100 may change at least one of a resolution of a display, a frame rate of the display, brightness of the display, a color format, a clock speed of a processor, and audio volume, based on the verified configuration setting information. ” and 0050: “the server 200 may store first configuration setting information corresponding to a first execution status of the application and second configuration setting information corresponding to a second execution status of the application for each application and each electronic device model. As another example, the server 200 may store the first configuration setting information corresponding to the first execution status of an application and the second configuration setting information corresponding to the second execution status of the application for each application”- when two different setting parameters are stored, there is at least one parameter less than the other in any one of the two status and 0048: “The operating information may include information about at least one of, for example, remaining capacity of a battery, temperature of the electronic device, processor usage, whether hardware is accelerated, a power saving mode, a size of a frame buffer, a resolution of the display, brightness of the display, a brightness adjusting mode of the display, a frame rate of the display, a color format”- when operating in the power saving mode, at least one operating  parameter  in less than the standard mode]

As to claim 42,
Chae et al tea teaches the current device status comprises at least one of a chip temperature, a hardware resource occupation status, or a consumed battery quantity [0048: “the server 200 may receive operating information (or an activity log) of a plurality of external electronic devices from the plurality of external electronic devices including the electronic device 100. The operating information may include information about at remaining capacity of a battery, temperature of the electronic device, processor usage, whether hardware is accelerated, a power saving mode, a size of a frame buffer, a resolution of the display, brightness of the display, a brightness adjusting mode of the display, a frame rate of the display, a color format, a Do Not Disturb mode, received frequency of a user input (e.g., how often a user input is received during a specified time), a type of a user input, user information (e.g., age of a user, gender of a user, or the like) ”] 


As to claim 43 -47, 
Chae et al teaches this claim according to the reasoning set forth in claim 32-37 supra.

As to claim 49-51, 
Chae et al teaches this claim according to the reasoning set forth in claim 38-40 supra.

Claim 37,48  and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al [“20170244809 ”], in view of Kirby [9210031]

As to claim 37,
Combination of Chae et al and Takapura teach application identifier. But do not explicitly teach vendor information.
 However, Kirby [9210031] teach determining, based on vendor information of the current running application, whether the current running application is of a preset application parameters associated with an application. The application parameters define constraints for hosting the application using one or more of a plurality of provisioned computing environments available over a computer network from multiple computing resources vendors. Each vendor is associated with a corresponding vendor-specific provisioned computing environment that includes computing resources available to be provisioned for use by a multiple entities distinct from the vendors” and “application parameters 110 may be stored in an application information record 216 that includes an application identifier 218, the application parameters 110, the current vendor parameters 220, and any other suitable information. The application identifier 218 may identify the application 108 corresponding to the application information record 216” and further see fig. 4B, step 412.]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chae et al and Kirby because all are directed toward application. Furthermore, Kirby improves upon combination of Chae et al by being able to identify the application based on the vendor identifier such that resources needed for the application can be determined immediately and perform in its optimal capacity


Response to Arguments
Applicant’s arguments with respect to claim(s) 31, 43 and corresponding dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187